NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois  60604

                                  Submitted July 20, 2012*
                                   Decided July 20, 2012

                                          Before

                            FRANK H. EASTERBROOK, Chief Judge

                            DIANE P. WOOD, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

No. 11‐3893

UNITED STATES OF AMERICA,                          Appeal from the United States District Court
     Plaintiff‐Appellee,                           for the Northern District of Indiana,
                                                   Hammond Division.
       v.
                                                   No. 2:01‐CR‐15
TREMMEL BROADWATER
    Defendant‐Appellant.                           Rudy Lozano,
                                                   Judge.



                                        O R D E R



       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 11‐3893                                                                               Page 2

       Tremmel Broadwater appeals pro se from the district court’s denial of his motion to
reduce his sentence based on a retroactive amendment to the Sentencing Guidelines.
See 18 U.S.C. § 3582(c)(2). Because the amendment did not lower Broadwater’s guidelines
range, we affirm.

        Broadwater was convicted by a jury of two counts of distributing crack cocaine and
one count of possessing crack cocaine with the intent to distribute it. See 21 U.S.C.
§ 841(a)(1). The district court sentenced Broadwater within his applicable guidelines range
to three concurrent 300‐month sentences. We affirmed his conviction and sentence. United
States v. Broadwater, 65 F. App’x 571 (7th Cir. 2003).

        In 2009 Broadwater moved under § 3582(c)(2) to reduce his sentence based on
amendments 706 and 713 to the guidelines, which retroactively reduced from 34 to 32 the
base offense level for the amount of crack cocaine for which he was held responsible (321.2
grams). U.S.S.G. App. C, Vol. III 226–231, 253 (2011). The district court granted the motion
and reduced his sentence to 236 months, the middle of the amended guidelines range.

       In 2011 Broadwater again moved under § 3582(c)(2) to reduce his sentence, this time
based on amendment 750, which altered the drug quantity tables based on the Fair
Sentencing Act of 2010. U.S.S.G. App. C, Vol. III 391‐98, 416‐21. But the district court denied
Broadwater’s motion after concluding that the amendment did not lower his guidelines
range any further, and thus he was not eligible for a reduction in his sentence. See 18 U.S.C.
§ 3582(c)(2); U.S.S.G. § 1B1.10(a).

       On appeal Broadwater contends that the district court erred in finding that
amendment 750 did not reduce his guidelines range. His argument is difficult to follow, but
he seems to suggest that amendments 706 and 750 in tandem qualify him for a further
reduction in his sentence than he received.

       Broadwater misapprehends how § 3582(c)(2) operates. A district court may reduce a
defendant’s sentence under § 3582(c)(2) only if an amendment to the guidelines lowers the
defendant’s guidelines range. See U.S.S.G. § 1B1.10(a); Dillon v. United States, 130 S. Ct. 2683,
2688–89 (2010). But this was not the case with Broadwater. His base offense level had
already been lowered to 32 by amendment 706 and could not be reduced further by
amendment 750, which assigns the same base offense level of 32 to defendants like
Broadwater who are responsible for between 280 to 840 grams of crack cocaine. Because his
guidelines range did not change, the district court could not further reduce his sentence
under § 3582(c)(2).

                                                                                     AFFIRMED.